Citation Nr: 1234081	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  02-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether extraschedular consideration is warranted for the Veteran's service-connected lumbar spine disability. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2002 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

With regard to the Veteran's extraschedular claim, the Board notes that this matter was originally on appeal from a May 2002 rating decision.  In a May 2004 decision, the Board granted an increased evaluation for the Veteran's low back disability (from 20 to 40 percent).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2006 Order, the Court vacated the May 2004 Board decision, and remanded this matter to the Board for further consideration of the Veteran's claim. 

In response, the Board referred the Veteran's extraschedular claim to the VA Director of Compensation and Pension Service (Director) in June 2007.  A response was received in August 2007, wherein the Director determined that an extraschedular rating was unwarranted.  In June 2008, the Board found that an additional remand was warranted so as to provide proper notification and further medical inquiry.  

In December 2009, based in part on the response from the Director of Compensation and Pension, the Veteran's claim was once again denied by the Board, which also remanded the issue of entitlement to a TDIU for the purpose of developing an original claim, to include all appropriate notification.  The Veteran appealed the extraschedular denial to the Court, who issued a Memorandum Decision in November 2011.  The Court found that pertinent medical evidence had been received since the issuance of the Director's decision in August 2007.  Per the Court, the Board was not obligated to refer the issue once again to the Director.  However, the Board was required to discuss the evidence of record at that time, to include that evidence received subsequent to the Director's August 2007 decision, so as to determine whether an additional referral to the director was, or was not, necessitated by such a review.

Most recently, in April 2012, the Board remanded both issues on appeal in response to the Veteran's November 2010 request for a hearing before the Board via video conference.  The Veteran was afforded a Board hearing, held by the undersigned, in July 2012.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in prior Board decisions, the Veteran believes that his service-connected disabilities prevent him from securing and maintaining gainful employment, and therefore seeks entitlement to a TDIU.  Further, the Veteran has asserted that his currently-service-connected back disability is more severe than contemplated by his current rating of 40 percent.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2011).  Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent and when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  See 38 C.F.R. § 4.16(a) (2011).  


The Veteran is service-connected for various disabilities including: posttraumatic stress disorder (PTSD) (50 percent disabling), degenerative changes of the lumbar spine, with associated radiculopathy (40 percent disabling), tinnitus (10 percent disabling), and  bilateral hearing loss (non-compensably rated).  The Board notes that these awards, in combination, represent a 70 percent disability rating under 38 C.F.R. § 4.25, Table I.  Thus, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) because he has at least one disability rated at 40 percent or more, and additional disabilities to bring the combined disability rating to 70 percent.  

Therefore, with regard to the Veteran's claim for a TDIU, it must be determined whether his service-connected disabilities have precluded him from engaging in substantially gainful employment.

While the Veteran received VA examinations to address his service-connected disabilities in July 2009, November 2008, June 2008, May 2008, and November 2006, the most recent VA examination which addressed all of his service-connected disabilities (at the time) was conducted in October 2005, and an opinion as to employability was not provided.  Importantly, the Veteran was not service-connected for PTSD at that time, and his current evaluation for this disability is 50 percent.  

During the Veteran's July 2012 Board hearing, he testified that his back disability was very severe, and that he was taking methadone three times per day in order to relieve his symptoms.  See Transcript, p. 3.  The Veteran reported that he had not worked since 1999, and that he was forced to quit work due to his back disability.  See Transcript, p. 4.  The veteran testified that he dropped out of school prior to the completion of his 10th grade year, and that his occupations have included electrician's assistant, machinist, mechanical work, and sign repair.  With regard to methadone, the Veteran testified that the medication affected his ability to think, which would interfere with office employment, as would dyslexia.  See Transcript, pp. 5-6.  The Veteran indicated that he tried to get along with people, though his representative pointed out that he was service connected for PTSD at 50 percent.  The Veteran stated that methadone affected his balance and memory.  See Transcript, pp. 7-8.

On remand, the Board directs the RO/AMC to provide a single VA examination to determine whether the Veteran is unemployable solely due to his service-connected PTSD, back disability, tinnitus, and bilateral hearing loss.  Instead of  piecemeal opinions regarding the specific effects of one particular service-connected disability on the Veteran's employability, an aggregate opinion is necessary so as to determine whether all of his service-connected disabilities, taken together, prohibit him from sustaining gainful employment.  The examiner is directed to review all prior VA examinations of record, as well as the Veteran's lay statements and the lay statements of his friends, family, and most importantly, former employers.

The claims file also reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Indianapolis, Indiana.  He reports ongoing treatment.  However, the claims file only includes treatment records from that provider dated up to October 2010.  Any additional records from that facility should thereby be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, the Board notes that the Veteran's claim for an extraschedular evaluation for his back disability is inextricably intertwined with his claim for a TDIU, in that the new VA general examination may provide evidence which would be useful in adjudicating the extraschedular claim.  As the adjudication of the Veteran's TDIU claim could have a direct correlation to the resolution of the Veteran's extraschedular back claim, the determination as to his claim for entitlement to an extraschedular rating for a service-connected back disability should be decided only after the disposition of his claim for entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Indianapolis VAMC or any other identified VA care provider for the period from October 2010 to the present.  Any negative response should be included in the claims file.

2.  The RO/AMC shall schedule the Veteran for a single VA TDIU examination to determine whether the Veteran's service-connected disabilities alone have prevented him from engaging in all forms of substantially-gainful employment, consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  The examiner is requested to render an opinion on the following:

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, but with regard to his education level, it is at least as likely as not that the Veteran's service-connected PTSD, lumbar spine disability (to include associated methadone treatment), tinnitus, and bilateral hearing loss alone have precluded him from engaging in substantially-gainful employment.  It should be noted that the Veteran is not currently service-connected for several current diagnoses, to include peripheral neuropathy of the bilateral lower extremities, any dermatological condition, or hepatitis C.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Upon completion of the above, the RO/AMC should consider whether entitlement to an extraschedular evaluation is warranted for the Veteran's service connected low back disability.  The RO/AMC must specifically determine whether referral to the Director of VA's Compensation and Pension Service is warranted because applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology; and, if so, whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. 


4.  After completing any additional necessary development, if appropriate, the RO/AMC should adjudicate the issues on appeal.  If the disposition of either remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


